Citation Nr: 1038969	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  10-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

1.  Entitlement to a compensable evaluation for bilateral hearing 
loss, prior to May 6, 2010. 

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, from May 6, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to October 
1950 and from May 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2009 rating decision, 
by the Louisville, Kentucky, Regional Office (RO), which denied 
the Veteran's claim for a compensable evaluation for bilateral 
hearing loss.  An April 2009 rating decision confirmed the denial 
of the Veteran's claim.  He perfected a timely appeal to those 
decisions.  

In April 2010, the Board remanded the case to the RO for further 
evidentiary development.  By a rating action in July 2010, the 
AMC assigned a 10 percent rating for bilateral hearing loss, 
effective May 6, 2010.  A supplemental statement of the case 
(SSOC) was issued in July 2010.  

A claimant is presumed to be seeking the highest rating available 
under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the bilateral 
hearing loss remains in appellate status.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case here, 
remains an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  VA has 
established a staged rating in this case, and the Board will 
consider both periods.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) 
(2) (West 2002).  


FINDINGS OF FACT

1.  In February 2009, audiometric testing showed an average 
56.25-decibel loss, with a speech recognition score of 92 
percent, in the right ear (Level I); and, for the left ear, an 
average 58.75-decibel loss with a speech recognition score of 100 
percent (Level II).  

2.  In May 2010, audiometric testing showed an average 86.25-
decibel loss, with a speech recognition score of 40 percent, in 
the right ear (Level X); and, for the left ear, an average 53.75 
decibel loss with a speech recognition score of 100 percent 
(Level I).  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss prior to May 6, 2010, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2010).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss since May 6, 2010, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of the 
case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2009 from the RO to the Veteran which was 
issued prior to the RO decisions in March and April 2009.  An 
additional letter was issued in April 2010.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Board finds that the content of those 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to submit 
additional evidence.  In addition, the January 2010 and the July 
2010 provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

It also appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, that would need to be obtained for a proper disposition 
of this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations. 
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Veteran has been afforded examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded examinations in February 
2009 and May 2010.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, and 
provided findings necessary to apply the rating criteria.  
Therefore, these examinations are adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  


II.  Factual background.

By a rating action in April 2006, the RO granted service 
connection for bilateral hearing loss, evaluated as 0 percent 
disabling, effective September 1, 2005.  

The Veteran's claim for an increased rating for bilateral hearing 
loss (VA Form 21-4138) was received in January 2009.  

The Veteran was afforded a VA compensation examination in 
February 2009.  At that time, the Veteran indicated that his 
hearing seemed to have worsened.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
60
65
LEFT

45
55
60
75

The diagnosis was normal to moderately severe sensorineural 
hearing loss in the right ear, and moderate to severe 
sensorineural hearing loss in the left ear.  The examiner noted 
that the Veteran's hearing loss did not have any effect on his 
usual daily activities.  


VA progress notes dated from July 2008 through April 2009 show 
that the Veteran received follow up evaluation at the audiology 
clinic; he was issued hearing aids.  

Submitted in support of the claim was a treatment report from Dr. 
J. A. E., dated in September 2009, indicating that a hearing test 
showed a rather profound sensorineural hearing loss especially in 
the higher frequencies.  The examiner noted that this pattern is 
consistent with rather severe acoustic trauma many years ago and 
it has gradually advanced as he has gotten older.  At this stage, 
he definitely requires hearing aids in both ears.  Dr. E. stated 
that the Veteran's hearing had obviously gotten worse as he has 
aged.  Included in this evidence were results of a private 
hearing examination conducted by Dr. E. in September 2009.  The 
Audiological evaluation revealed average decibel loss of 50 in 
both ears, with an 80 percent discrimination in the right ear and 
a 96 percent in the left ear.  

VA progress notes dated from September 2009 to April 2010 show 
that the Veteran received follow up evaluation at the audiology 
clinic; he was issued an amplified phone.  

The Veteran was afforded another VA compensation examination in 
May 6, 2010.  The Veteran indicated that he is unable to hear his 
wife without his hearing aids.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
90
85
100
LEFT

40
55
55
65

The diagnosis was mild to profound sensorineural hearing loss in 
the right ear, and mild to moderately severe sensorineural 
hearing loss in the left ear.  The examiner noted that the 
Veteran's hearing loss did not have any effect on his usual daily 
activities.  



III.  Legal analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2010) requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  38 
C.F.R. § 4.2 (2010) requires that medical reports be interpreted 
in light of the entire recorded history, and that each disability 
must be considered from the point of view of the veteran's 
working or seeking work. Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

The present appeal involves the Veteran's claim that the severity 
of his hearing loss warrants a higher disability rating.  The 
Veteran's hearing loss has been rated under the provisions of 
Diagnostic Code 6100.  In evaluating hearing impairment, 
disability ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
in both ears.  38 C.F.R. § 4.85(b).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiology test.  Examinations will be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  38 C.F.R. 
§ 4.86(b).  

A.  Entitlement to a compensable evaluation prior to May 6, 2010.

The Board has reviewed the audiometry results from a VA 
compensation examination during the period prior to May 6, 2010.  
After a review of the evidence, the Board finds that the criteria 
for a compensable rating for the Veteran's service-connected 
bilateral hearing loss are not met during this time frame.  

Significantly, a VA audiological evaluation in February 2009 
shows a right ear puretone decibel loss of 56.25 with speech 
recognition of 92 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2009).  He had a left ear average puretone 
decibel loss of 58.75 with speech recognition of 100 percent.  
These findings are consistent with Level II hearing in the left 
ear.  These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2009).  A review of all audiometric examinations of record would 
support a finding of a noncompensable evaluation.  

The Veteran submitted the report of a private audiological 
examination conducted in September 2009.  After reviewing the 
results, his physician staed that the audiological findings were 
consistent with profound sensorineural hearing loss, especially 
in the high frequencies.  However, the audiological report is not 
sufficient for VA rating purposes.  The test results were 
provided in graphic form and not in numeric form, which is not a 
form acceptable for rating purposes.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995), which held that neither the Board nor the 
RO may interpret graphical representations of audiometric data.  
In addition, there is no indication that the Maryland CNC speech 
discrimination test was used, as required, nor is it clear that 
the audiologist was state-licensed.  See 38 C.F.R. § 4.85(a).  
Therefore, the Board cannot consider the findings of the private 
audiologist in evaluating the Veteran's claim.  

Additionally, because the Veteran's pure tone thresholds at each 
of the relevant frequencies on the evaluation have not all been 
55 decibels or more, or less than 30 decibels at 1000 Hertz and 
70 decibels or more at 2000 Hertz, he does not meet the criteria 
for a higher disability evaluation under 38 C.F.R. § 4.86(a) or 
§ 4.86(b).  

In sum, a review of all audiometric examinations of record prior 
to May 6, 2010, reveals no basis for award of a compensable 
rating.  

B.  Entitlement to a rating in excess of 10 percent after May 6, 
2010.

The Veteran has claimed a higher evaluation for his bilateral 
hearing loss from May 6, 2010.  However, the evidence of record 
has failed to show an increase in the Veteran's hearing loss, 
such as would warrant a disability rating in excess of the 10 
percent currently assigned.  

The Veteran underwent his most recent VA Audiological evaluation 
in May 6, 2010.  The average puretone threshold was 86.25 
decibels in the right ear and 53.75 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and 100 percent in left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of Level X for the right ear and Level I for 
the left ear.  Applying these values to Table VII, the Board 
finds that the Veteran's hearing loss is evaluated as 10 percent 
disabling.  No other medical records contain the puretone 
threshold average and speech discrimination percentage scores 
needed to determine the level of hearing loss according to VA 
regulation after May 6, 2010.  

The Board notes that for the right ear, the May 2010 examination 
showed that pure tone threshold at all four of the specific 
frequencies were 55 decibels or more.  As such, special 
consideration exists and the designation for hearing impairment 
for the right ear can be from either Table VI or Table VIa, 
whichever results in the higher numeral.  In this case, using 
Table VI results in a higher numeral.  With an average of 86.25, 
Table VIa gives the Veteran Level VIII hearing for the right ear.  
The combined numeric designations of Level I for the left ear and 
Level VIII for the right ear would only result in a 0 percent 
rating under Diagnostic Code 6100.  However, using Table VI gives 
the Veteran Level X hearing for the right ear.  The combined 
numeric designations of Level I for the left ear and Level X for 
the right ear results in the currently assigned rating of 10 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2010).  

The Board notes that the Veteran does not have an exceptional 
pattern of hearing as defined by 38 C.F.R. § 4.86 given that the 
results of audiology testing do not show that the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz.  

Thus, the Board finds that the preponderance of the evidence is 
against the claim of entitlement to a rating in excess of 10 
percent for bilateral hearing loss since May 6, 2010.  38 C.F.R. 
§§ 4.3, 4.85, Diagnostic Code 6100.  

The Board appreciates the Veteran's statements regarding the 
impact his hearing loss has on his life.  While the Board 
sympathizes with the Veteran's obvious hearing difficulties, the 
Court has noted that the assignment of disability ratings for 
hearing impairment are arrived at by a mechanical application of 
the numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In other words, the Board is bound by law to apply VA's rating 
schedule based on the Veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As a final matter, the Board has considered whether the Veteran's 
bilateral hearing loss disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case 
there are no exceptional or unusual factors with regard to the 
Veteran's bilateral hearing loss.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service- connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.")  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for higher evaluations for greater symptomatology.  Thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.  


ORDER

A compensable rating for bilateral hearing loss prior to May 6, 
2010 is denied.  


A rating for bilateral hearing loss in excess of 10 percent since 
May 6, 2010 is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


